 

 

Case 1:18-cv-11895-DJCSIMRGE MNANDE CHRHEd 01/78/19 Page 1of 5

Dealer Number

 

Contract Number

 

 

Buyer Name and Address
(Including County and Zip Code)

‘Co-Buyer Name and Address
(Including County and Zip Code)

 

 

Seller-Creditor (Name and Address)

Here GA MOTE
u

|

 

You, the Buyer (and Co-Buyer, if any),
on credit under the agreemen
contract) the Amount Finance

ts on the front and back of this contract.
d and Finance Charge in U.S. funds accor

may buy the vehicle below for cash or

on credit. By signing this c
You agree to pay the Seller
ding to the payment schedule

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

on a daily basis. The Truth-In-Lending Disclosures below are part of this contract.
Make
New/Used Year and Model Vehicle Identification Number Primary Use For Which Purchased
Personal, family, oF household unless
SED 4 . w1 OC otherwise indicated below
SEE Zui . ; C] business
CL) agricultural Do eee
| RUTH-IN-LENDING DISCLOSURES Insurance. You may buy the physical damage insur-
ANNUAL FINANCE Amount Total of Total Sale ance this contract requires (see back) from anyone
PERCENTAGE CHARGE Financed Payments Price you choose who is acceptable to us. You are not
RATE The dollar The amount of The amount you The total cost of required to buy any other insurance to obtain craciit
The cost of amount the credit provided will have paid after | your purchase on unless the box indicating Vendor's Single Interest is
your credit as credit will to you or you have made all credit, including required is checked below,
a yearly rate. cost you. on your behalf. payments as your down If any insurance is checked below, policies or
scheduled, payment of certificates from the named insurance companies will
$ Su, GG is describe the terms and conditions.
HS pa AG hoe oo | § otk $ <0 au Check the insurance you want and sign below:
Your Payment Schedule Will Be: Optional Credit Insurance
Number of Amount of When Payments Ci Credit Life: ~~) Buyer C1 Co-Buyer © Both
Payments Payments Are Due CI Credit Accident and Health: “I Buyer (1. Co-Buyer C1 Both

Monthly beginning

 

i §

 

 

 

Or As Follows:

 

Additional Information:
default, any required repayment in ful

Late Charge. If payment is not received in full within 15
5% of the part of the payment that is late. The charge will
for personal, family, or household use.
Prepayment. If you pay off all your deat early, you will not have to pay a penalty.

Security Interest. You are giving a security interest in the vehicle being purchased.
See this contract for more information including

days after it is due, you will pay
not exceed $5 if you bought the

information about nonpayment,
| before the scheduled date and security interest.

a late charge of
vehicle primarily

 

 

2 Total Downpayment =

(Year)

+ Cash
+ Other

Trade-In _ Nv A

ITEMIZATION OF AMOUNT FINANCED
1 Cash Price (including$__2 O32 54

Ai / A
(Make)

Gross Trade=inAllowance”
Less Pay Off Made By Seller
Equals Net Trade In

 

sales tax)

(Model)

 

 

Life

Accident and Health
Involuntary Unemployment Insurance
B Vendor's Single Interest Insurance

(if total downpayment is negative, enter “0” and see 4! below) $
3 Unpaid Balance of Cash Price (1 minus 2)
4 Other Charges Including Amounts Paid to Others on Your Behalf
(Seller may keep part of these amounts):
A Cost of Optional Credit Insurance
Paid to Insurance Company or Companies.

bie

$17 268 56

MFA

 

 

C1 Credit Involuntary Unemployment Insurance:

 

ClBuyer (ClCo-Buyer Cl Both
Premium:
Credit Life $
Credit Accident and Health $ eee

Credit Involuntary Unemployment insurance $

 

Insurance Company Name en

 

Home Office Address Sf
NAA

Credit lite insurance, credit accident and health insurance, and
credit involuntary unemployment insurance are not required to
obtain credit. Your decision to buy or not to buy credit life
insurance, credit accident and health insurance, and credit
involuntary unemployment insurance will not be a factor in the
credit approval process, They will not be provided unless you sign
and agree to pay the extra cost. If you choose this insurance, the
cost is shown in Item 4A of the Itemization’of Amount Finghced
Credit life insurance is based on your original payment schedule
This insurance may not pay all you owe on this contract i you
make late payments. Credit accident and health insurance does
not cover any increase in your payment or in the number of
payments. Coverage for credit life insurance, credit accident and
health insurance, and credit involuntary unemployment insurance
ends on the original due’date for tha last payment unless a
different term for the insurance is shown below.

 

YOU CANNOT BE DENIED CREDIT SIMPLY
BECAUSE YOU CHOOSE NOT TO BUY CREDIT
INSURANCE, CREDIT LIFE INSURANCE AND
CREDIT ACCIDENT AND HEALTH INSURANCE:
AND CREDIT INVOLUNTARY UNEMPLOYMENT
INSURANCE ARE NOT REQUIRED TO OBTAIN
CREDIT. INSURANCE WILL NOT BE PROVIDED
UNLESS YOU SIGN AND AGREE TO PAY THE
ADDITIONAL CHARGE.

Other Optional Insurance
q hugs

 

 

Type of Insurance Term

ontract, you choose to buy the vehicle
- Creditor (sometimes “we” or “us” in this
below. We will figure your finance charge

 

 
ese neranoe Go ASS cbihG-CV-11895-DJC Document 26-1 Filed 01/118 DOEDR Abe @satBWiLL NOT BE PROVIDED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paid to Insurance Co UNLESS YOU SIGN AND AGREE TO PAY THE
Life $ iA ADDITIONAL CHARGE.
Accident and Health $ Other Optional Insurance
Involuntary Unemployment Insurance $ ALAS N/A CO ALY A a Jit.
B Vendor's Single Interest Insurance Type of Insurance Term
Paid to Insurance Company $ Ni Premium $ -
C Other Optional Insurance Paid to Insurance Company or Companies $ Aid Insurance Company Name _\/
D Optional Gap Contract $ ti A
E Official Fees Paid to Government Agencies Home Office Address _f / A
10 n-ne pg a: for Bet $ Apr yt
to uy for hy u § fe] .N és
to i. omauaabe for rox $ Type of Insurance Term
F Government Taxes Not Included in Cash Price $ Premium $ Aly ;
Government License and/or Registration Fees Insurance Company Name (N08
H Government Certificate of Title Fees $ Home Office Address Nv A
| Other Charges (Seller must identify who is paid and AA
describe purpose) Other optional insurance is not required to obtain credit,
io NAA for Prior Credit or Lease Balance $ id Your decision to buy or not buy other optional insurance
will not be a factor in the credit approval process, It will
to A for NEA $ not be provided unless you sign and agree to pay the
to - MA MOTOR 1H for OC UM ALT TET Hk $ extra cost,
to UArVA for Nya $ | want the insurance checked above.
too Mrs MAT GRO p for DOATECTTAN D1 S 19Q
tones for st $ ne X +
tO oMva for MLK $ a Buyer Signature Date
to 7A for Nis $
to ve for $ X N/A
to for $ Co-Buyer Signature Date

 

 

Total Other Charges and Amounts Paid to Others on Your Behalf
5 Amount Financed (3 + 4)

THIS INSURANCE DOES NOT INCLUDE INSURANCE
ON YOUR. LIABILITY FOR BODILY INJURY OR
PROPERTY DAMAGE CAUSED TO OTHERS.

 

 

 

 

 

OPTION: (_]. You.pay.no.finanee-charge if the Amount Financed, item’5, is paid in full on or’before’ CI'VENDOR'S "SINGLE INTEREST INSURANCE (VSI insur-
NPA Yoar N.. SELLER'S INITIALS ance): If the preceding box is checked, the Creditor requires VSI

 

insurance for the initial term of the contract to protect the Creditor

 

for loss or damage to the vehicle (collision, fire, thett), VSI

OPTIONAL GAP CONTRACT. A gap contract (debt cancellation contract) is not required to obtain credit and will not be provided insurance is for the Craditor's sole protection, This insurance

unless you sign below and agree to pay the extra charge. If you choose to buy a gap contract, the charge is shown in Item 4D of the does not protect your interest in the vehicle. You may choose
Itemization of Amount Financed. See your gap contract for details on the terms and conditions it provides. It is a part of this contract. the Insurance company through which the VSI insurance is

Pix pig obtained. If you elect to purchase VSI insurance through the
Mos. : Creditor, the cost of this insurance is $ and is

Name of Gap Contract also shown In Item 4B of the Itemization of Amount Financed. The
coverage is for the initial term of the contract.

Term

 

 

 

| want to buy a gap contract.

 

Buyer Signs X N Returned Check Charge: You agree to pay a charge

 

 

 

of $_10__ if any check you give to us is dishonored.

 

 

 

 

NO COOLING OFF PERIOD ms i
State law does not provide for a “cooling off” or cancellation period for this sale. After you sign this contract,
you may only cancel it if the seller agrees or for legal cause. You cannot cancel this contract simply because
you change your mind. This notice does not apply to home solicitation sales.

 

 

The Annual Percentage Rate may be negotiable with the Seller. The Seller may assign this contract
and retain its right to receive a part of the Finance Charge.

 

 

 

 

HOW THIS CONTRACT CAN BE CHANGED. This contract contains the-entire agreement between you and us relating,to this contract. Any change to this contract must be in writing
and we must sign it, No oral changes are binding. © Buyer Signs ML. be eee ee or 0 Co-BuyerSignsX NA
If any part of this contract is not valid, all other parts stay valid. We may delay or refrain from enforcing any of our rights under this contract without losing them. For example, we
may extend the time for making some payments without extending the time for making others,

See back for other important agreements.

NOTICE TO THE BUYER: 1. Do not sign this contract if any of the spaces intended for the agreed terms to the extent of then available
information are left blank. 2. You are entitled to an exact copy of the contract you signed. 3. Under the law, you have the following
rights, among others: -- (a) to pay off in advance the full amount due and to obtain a partial refund of the finance charge; (b) to
redeem the property if repossessed for a default; (c) to require, under certain conditions, a resale of the property if repossessed.

You agree to the terms of this contract. You confirm that before you signed this contract, we gave it to you, and you
were free to take it and review it. You confirm that you received a completely filled-in copy when you signed it,

 

 
you may only cancePn HtHe SUliet aetdes or MOP RANP ues Yoh RA PO RES VEST Caer simply because

you change your mind. This notice does not apply to home solicitation sales.

 

The Annual Percentage Rate may be negotiable with the Seller. The Seller may assign this contract
and retain its right to receive a part of the Finance Charge.

 

 

HOW THIS CONTRACT CAN BE CHANGED. This contract contains the’entire agreement between you and us relating, to this contract, Any change to this contract must be in writing
and we must sign it. No oral changes are binding. Buyer Signs ALG Sin bc Pye f’s JY CO-Buyer Signs X NLA

If any part of this contract is not valid, all other parts stay valid. We may delay or refrain from enforcing any of our rights under this contract without losing them. For example, we
may extend the time for making some payments without extending the time for making others.

See back for other important agreements.

NOTICE TO THE BUYER: 1. Do not sign this contract if any of the spaces intended for the agreed terms to the extent of then available
information are left blank. 2. You are entitled to an exact copy of the contract you signed. 3. Under the law, you have the following
rights, among others: -- (a) to pay off in advance the full amount due and to obtain a partial refund of the finance charge; (b) to
redeem the property if repossessed for a default; (c) to require, under certain conditions, a resale of the property if repossessed.

You agree to the terms of this contract. You confirm that before you signed this contract, we gave it to you, and you
were free to take it and review it. You confirm that you received a completely filled-in copy when you signed it.

}

 

f ‘ a al LY, a a | if { t ; .
Buyer Signs XK iN hCG SPLIT LX Date _ oy +1 2/Co-Buyer Signs X Date
Co-Buyers and Other Owners — A co-buyer is a person who is responsible for paying the entire debt, An other owner is a person whose name is on the title to the vehicle but
does not have to pay the debts. The other owner agrees to the security interest in the vehicle given to us in this contract.

 

 

 

 

 

 

 

Other owner signs here X nih Address

Seller signs Date __. ByX Title =

Seller assigns its interest in this contract to - a. (Assignee) under the terms of Seller's agreement(s) with Assignee.
L] Assigned with recourse eee [] ‘Assigned without recourse L_] Assigned with limited recourse

Seller By X Title |

 

fi. vi FORM NO. 553-MA 10/14 us parenrno, 460.762

©2014The Reynolds and Reynolds Company TO GRDER: www.teysoutce.com; 1-800-344-0996; fax 1-800-531.9055
THE PRINTER MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO CONTENT OR
FITNESS FOR PURPOSE OF THIS FORM. CONSULT YOUR OWN LEGAL COUNSEL.

 
at.

Case 1:18-cv-11895-DJC Document 26-1 Filed 01/18/19--Page-4-of 5 —————-

FINANCE CHARGE AND PAYMENTS
a. How we will figure Finance Charge. We will figure

the Finance Charge on a daily basis at the Annual
Percentage Rate on the unpaid part of the Amount
Financed.

How we will apply payments. We may apply each
payment to the earned and unpaid part of the Finance
Charge, to. the unpaid part-of the Amount Financed
and to other amounts you owe under this contract in
any order we-choose.

How late payments or early payments change what
you must pay. We based the Finance Charge, Total of
Payments, and Total Sale Price shown on the front on
the assumption that you will make every payment on
the day it is due. Your Finance Charge, Total of
Payments, and Total Sale Price will be more if you pay
late and less if you pay early. Changes may take the
form of a larger or smaller final payment or, at our
option, more or fewer payments of the same amountas
your scheduled payment with a smaller final payment.
We will send you a notice telling you about these
changes before the final scheduled payment is due.
You may prepay. You may prepay all or part of the
unpaid part of the Amount Financed at any time
without penalty. If you do so, you must pay the earned
and unpaid part of the Finance Charge and all other
amounts due.up tothe date of your payment.

 

2. YOUR OTHER PROMISES TO US

a.

lf the vehicle is damaged, destroyed, or missing.
You agree to pay us all you owe under this contract
even if the vehicle is damaged, destroyed, or missing,
Using the vehicle. You agree not to remove the
vehicle from the U.S. or Canada, or to sell, rent, lease,
or transfer any interest in the vehicle or this contract
without our written permission. You agree not to expose
the vehicle to misuse, seizure, confiscation, or
involuntary transfer. If we pay any repair bills, storage
bills, taxes, fines, or charges on the vehicle, you agree
to repay the amount when we ask for it.

Security Interest.

You give us a security interest in:

_.°. The vehicle and all parts or goods put on it;

° All money orgoods received (proceeds)-for-the
vehicle;

* All insurance, maintenance, service, or other con-
tracts we finance for you; and

* All proceeds from insurance, maintenance, ser-
vice, or other contracts we finance for you. This
includes*any refunds of premiums or charges from
the contracts.

This secures payment of all you owe on this contract. It

also secures your other agreements in this contract.

You will make sure the title shows our security interest

(lien) in the vehicle. You will not allow any other security

interest to be placed on the title without our written

permission.

insurance you must have on the vehicle.

You agree'to have physical'damage insurance covering

loss of or damage to the vehicle for the term of this

contract. The insurance must cover our interest in the

vehicle. If you-do not-haye this insurance, we may, if we

choose, buy physical damage insurance. If we decide

lo buy physical damage insurance, we may either buy

insurance that covers your interest and our interest in

the vehicle, or buy insurance that covers only our

Minbesenet ME wee bee a tb

G,

You may have to pay collection costs. If wo hire an
aitorney to collect what you owe, you will pay the
altorney’s reasonable fee and court costs, as the law
allows.

We may take the vehicle from you. If you default ancl
the default is material, we may take (repossess) ihe
vehicle frorn you after we give you any notice and
opportunity to cure the default the law requires. We
may only take the vehicle if we do so peacefully ancl
the law allows it. If the vehicle is purchased primarily
for personal, family, or household use, we may not
enter property you own or rent to take the vehicle
unless you consent at that time or a court decides wa
may repossess the vehicle. If your vehicle has an
electronic tracking device, you agree that we may use
the device to find the vehicle. If we take the vehicle, any
accessories, equipment, and replacement parts will
Stay with the vehicle. If any personal items are in the
vehicle, we may store them for you at your expense. If
you do notask for these items back, we may dispose
of them as the law allows.

How you can get the vehicle back if we take it. |f wo
repossess the vehicle, you may pay to get ii back
(redeem). We will tell you how much to pay to redeem.
Your right to redeem ends when we sell the vehicle,
We will sell the vehicle if you do not get it back, |f
you do not redeem, we will sell the vehicle. We will
send you a written notice: of-sale before selling the
vehicle.

We will apply the money from the sale, less allowed
expenses, to the amount you owe. Allowed expenses
are €xpenses we pay as a direct result of taking the
vehicle, holding it, preparing it for sale, and selling it as
the law allows. Attorney fees and court costs the law
permits are also allowed expenses. If any money is lefi
(surplus), we will pay it to you unless the law requires
us to pay it to someone else. If the money from the sale
is not enough to pay the amount you owe, you rnust
pay the rest to us, unless both of the following things
are true: (i) you bought the vehicle primarily for
personal, family or household use; and (ii) the balance
you owed on this contract was $2,000 or less at the
time you defaulted or surrendered the vehicle. If both of
these things are true, you will Hotowe'the rest: If either
of these things is not true you will owe. us the-rest as
the law allows. If you owe the rest and do not pay it
when we ask, we may charge you interest at 4 rate not
exceeding the highest lawful rate until you pay.

Whai we may do about optional insurance, mainic-
nance, service, or other contracts. This contract may
contain charges for optional insurance, mainienai
service, or other contracts. If we demand that you pay
all you owe at once or we repossess the vehicle, you
agree that we may claim benefits under thos:
contracts and cancel them to obtain refund:
unearned charges to reduce what you owe or repair
the vehicle. If the vehicle is a total loss because ji is
confiscated, damaged, or stolen, we may claim
benefits under these contracts and cancal them to
obtain refunds of unearned charges to reduce wy
you owe,

 

 

4. WARRANTIES SELLER DISCLAIMS

The following paragraph does not affect any warralii
covering the vehicle that the vehicle manufacturer toay
BMT IMihee TE YO SI DIM CAS UID TIOULCIIUG, We Ilicay, 1 We
choose, buy p@asal WABrEViAd899:DIGo Ro

to buy physical damage insurance, we may either buy
insurance that covers your interest and our interest in
the vehicle, or buy insurance that covers only our
interest. If we buy either type of insurance, we will tell
you which type and the charge you must pay, The
charge will be the premium of the insurance and a
finance charge computed at the Annual Percentage

Rate shown on the front of this contract or af’our

option, the highest rate the law permits.
What happens “to ‘Yéturned insurance. mainte.
nance, service, or other contract charges. If we get
a refund of insurance, maintenance, service, or other
contract charges, you agree that we may subtract the
refund from what you owe,

 

3, IF YOU PAY LATE OR BREAK YOUR OTHER PROMISES

a.

You may owe late charges. You will pay a late charge
on each late payment as shown on the front,
Acceptance of a late payment or late charge does not
excuse your late payment or mean that you may keep
making late payments.

lf you pay late, we may also take the steps described
below.

You may have to pay all you owe at once. If you
break your promises (default) and the default is
material, we may demand that you pay all you owe at
once after we give you any notice and opportunity to
cure the default the law requires, Default means:

* You pay any payment more than 15 days late or
el rOT eater f Lal 4 Sis -
* You start a proceeding in bankruptey or one is

~-Started»against»you or your properly; you give
false, incomplete, or misleading information on a
credit application; or you break any agreements in
this contract; except that if you bought the vehicle
primarily for personal, family or household
purposes, we will only treat these events as
defaults if they substantially impair the value of the
collateral.
The amount you will owe will be the unpaid part of the
Amount Financed plus the earned and unpaid part of

the Finance Charge, any late charges, and any

amounts due because you defaulted,

gument

26-1 Filad’61/18/19 Page 5of5

4. WARRANTIES SELLER DISCLAIMS

The following paragraph does not affect any watraiilies
covering. the vehicle that the vehicle. manufacturer ety
provide. It does not apply al all if you bought the vehicle
primarily for personal, family, or household use.

Unless the Seller makes a written warranty, oi

_....ditO a service contract within 90.days from ihe daic

> rt

this contract, the Seller makes no warranties, ax

nehtipeneesmimowtJmplied,-onthe-vehiclepand therewit he Aa facta

warranties of merchantability or -of-fitness for a
particular purpose.

 

Used Car Buyers Guide. The information you see on
window form for this vehicle is part of this co
Information on the window form overrides any con’
provisions in the contract of sale.

Spanish Translation: Guia para compradores de
vehiculos usados. La informacién que ve ep oe!
formulario de la ventanilla para este vehiculo f
parte del presente contrato. La informacidér
formulario de la ventanilla deja sin efecto
disposicion en contrario contenida en el contrato
venta.

 

SERVICING AND COLLECTION CONTACTS

You agree that we may try to contact you in writing, by «-
mail, or using prerecorded/artificial voice messages. ot
messages, and automatic telephone dialing systems, as the
law allows. You also agree that we may try to contaci you in
these and other ways at any address or telephone number
you provide us, even if the telephone number is a cell phone
number or the contact results in a charge to you.

 

(Aaa

APPLICABLE LAW
Federal law and the law of the state of our address shown
on the front of this contract apply to this contract,

vs

VOTICE; ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES Wille!
THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT HERETO oOf%

NITH THE PROCEEDS HEREOF. RECOVE
PHE DEBTOR HEREUNDER.

RY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAIN ©

rhe preceding NOTICE applies only to goods or services obtained primarily for personal, family or household use, In all othe:
vases, Buyer will not assert against any subsequent holder or assignee of this contract any claims or defenses the Buyer
debtor) may have against the Seller, or against the manufacturer of the vehicle or equipment obtained under this contract.

‘orm No, 553«MA 10/14
